Barnhill, J.
The evidence discloses that tracks of the defendant were found at the scene of the fire and that there was ill feeling between the parties. Just when the tracks were made is not disclosed. Whether the defendant passed by the barn just prior to or several hours before the fire does not appear. Nor is there any evidence tending to show the origin or cause of the fire. All the other circumstances are entirely consistent with the innocence of the defendant. It follows that there is *37no evidence that the fire was of incendiary origin and no suifieient testimony tending to incriminate the defendant. Hence, this prosecution is not substantially distinguishable from that in S. v. Jones, 215 N. C., 660, 2 S. E. (2d), 867. The opinion in that case, as supported by the cited cases, is controlling.
The judgment below is
Eeversed.